Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT — AMENDMENT NO. 4

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT — AMENDMENT NO. 4 (this “Agreement”) is made
and entered into effective July 26, 2012, by and between Granite City Food &
Brewery Ltd. (the “Company”) and James G. Gilbertson (“Executive”).

 

RECITALS

 

A.                                    Executive is employed by the Company
pursuant to an employment agreement made and entered into November 29, 2007, as
amended October 5, 2009 and June 17, 2010 (the “Employment Agreement”).

 

B.                                    Whereas it is desirable to amend the
Employment Agreement to extend the Termination Date of Executive’s employment
from October 6, 2012 to a term ending on December 31, 2012; it is

 

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

 

1.             Defined Terms.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement.

 

2.             Term of Employment.  Article 3 of the Employment Agreement is
hereby amended and restated to read as follows:

 

3.01        Executive’s employment pursuant to this Agreement shall continue for
a term ending on December 31, 2012 (the “Termination Date”).  The term of the
Executive’s employment shall automatically be extended for successive one year
periods unless the Company or Executive elects not to extend employment by
giving written notice to the other not less than sixty (60) days prior to the
Termination Date or the end of any extension periods.  If Executive’s employment
continues beyond the Termination Date after either party has given notice not to
extend for an additional year, such employment shall continue on an at-will
basis under the remaining terms and conditions of this Agreement, as amended
hereby, and as the same may be amended from time to time with the consent of the
Company and Executive, except that the second paragraph of Section 4.01 shall be
inapplicable and incentive compensation payable to Executive, if any, shall be
only as fixed by the Company’s Compensation Committee (“Committee”). 
Executive’s base compensation under this Agreement shall continue at Executive’s
current monthly base compensation rate for each month worked and prorated for
any partial month during which employment continues.

 

3.             Remainder of Employment Agreement to Continue.  Except as
provided herein, the remainder of the Employment Agreement is not affected by
the foregoing amendments and shall continue in full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREAS, the parties have executed this Agreement effective the date
first above written.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

 

By:

/s/ Robert J. Doran

 

 

Robert J. Doran, Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

 

James G. Gilbertson

 

2

--------------------------------------------------------------------------------